STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                   UNPUBLISHED
In re STEPHAN, Minors.                                             April 19, 2018

                                                                   No. 339889
                                                                   Kent Circuit Court
                                                                   Family Division
                                                                   LC No. 15-052954-NA


Before: GLEICHER, P.J., and M. J. KELLY and CAMERON, JJ.

PER CURIAM.

       The circuit court terminated respondent-mother’s parental rights to her daughters, XS and
CS, pursuant to MCL 712A.19b(3)(c)(i) (conditions that led to adjudication continue to exist)
and (g) (failure to provide proper care and custody). We discern no error in the circuit court’s
judgment and therefore affirm.

                                       I. BACKGROUND

        Respondent is no stranger to the child protective system. In 2000, respondent placed a
one-year-old son in a guardianship with her father following a physical neglect petition. In 2001,
respondent voluntarily released her parental rights to a newborn son and allowed the child’s
paternal grandmother to adopt him. Respondent gave birth to XS on March 5, 2008.
Respondent lacked the means to provide for the baby and placed her in a guardianship with the
child’s maternal uncle and his wife. XS remained in relative care for nearly three years. In
October 2011, respondent welcomed a second daughter, CS. On May 16, 2013, Child Protective
Services (CPS) received a report that respondent was a hoarder and that her home was “filthy.”
CPS referred respondent for mental health services and allowed her 10 days to clean her home.
On August 23, 2013, CPS received a new report that respondent had been evicted and had placed
her children with her daycare provider until she could find housing. It appears no further action
was taken at that time.

        On August 19, 2015, respondent filed a police report against her daycare provider,
Haylee Adams. Respondent asserted that XS told her aunt that Adams had digitally penetrated
CS. Respondent admitted to the police that CS had come home with bruises on her face on July
27, and a belt-buckle-shaped bruise on August 13, but she had continued to leave her children
with Adams. CPS visited respondent’s home the next day and found it in deplorable condition.
The home was swarming with flies, the kitchen was full of dirty dishes and garbage, and four-to-
five-foot piles of “stuff” stood everywhere. The furniture was piled with clothing and toys,
leaving no room to sit. Respondent smelled of alcohol but she refused to submit to a
                                               -1-
Breathalyzer test. Respondent expressed that she needed to drive her children to a babysitter’s
house so she could go to work. CPS advised respondent that it was going to take the children
immediately into care but granted respondent’s request that her brother and his wife take
custody.

        Respondent pleaded to grounds for jurisdiction. Over the next two years, the Department
of Health and Human Services (DHHS) provided services to respondent with the goal of
reunification. Respondent participated in substance abuse counseling and attended support
groups, but never reached a point where she could admit she was an alcoholic. Respondent had
several set-backs with her sobriety throughout the proceedings. Respondent made extremely
slow progress in cleaning and organizing her home. At the onset of the proceedings, respondent
self-reported that she had been diagnosed with borderline personality and bipolar disorders but
was not taking her prescribed medications. After a DHHS-ordered psychological evaluation,
respondent was diagnosed with major depressive disorder. She thereafter participated in
counseling, which included assistance with her organizational issues. Respondent also started
taking her prescribed psychotropic medications.

        To her credit, respondent was employed and had transportation and housing. She was
financially able to provide for her children. Respondent successfully completed parenting
classes and developed a safety plan to protect her children from future abuse. Parenting time
also went well. Respondent visited with the children two to three times each week and called
them at bedtime when her work schedule permitted. Respondent eventually graduated to
unsupervised visits in the community, but not in her home. However, DHHS reinstated
supervised visits because the children regressed emotionally, and because respondent was found
intoxicated in her home at 9:00 a.m. on November 11, 2016.

        Toward the end of the proceedings, however, respondent stopped taking her medication
and her therapist noted a backslide in progress. Respondent continued to relapse into alcohol
use. Respondent stopped communicating with the caseworker, preventing home visits and other
necessary checks and services. The children sometimes declined to speak to their mother when
she called in the evenings. Moreover, the children’s uncle and aunt advised that they would
prefer to adopt the girls, rather than be named guardians, so they could provide a permanent and
stable home.

        Ultimately, the circuit court terminated respondent’s parental rights to her daughters
pursuant to MCL 712A.19b(3)(c)(i) and (g). In doing so, the court cited respondent’s continuing
alcohol abuse, inability to overcome her mental health issues, and failure to adequately prepare
her home for the children’s return despite two years of services. The court found termination of
respondent’s parental rights to be in the children’s best interests. The parent-child bond had been
“stretched thin” as evidenced by the children’s emotional distress following unsupervised
parenting time sessions. Respondent had only partially complied with her service plan and made
insufficient progress. The children’s uncle and aunt, on the other hand, cared for the children
well and desired to adopt.

       Respondent now appeals.



                                                -2-
                                 II. STATUTORY GROUNDS

        Respondent first contends that the DHHS failed to establish statutory grounds supporting
termination. Pursuant to MCL 712A.19b(3), a circuit court “may terminate a parent’s parental
rights to a child if the court finds, by clear and convincing evidence” that at least one statutory
ground has been proven by the DHHS. MCR 3.977(A)(3); In re Trejo, 462 Mich. 341, 350; 612
NW2d 407 (2000). We review a circuit court’s factual finding that a statutory termination
ground has been established for clear error. In re Rood, 483 Mich. 73, 90-91; 763 NW2d 587
(2009). A factual finding “is clearly erroneous if the reviewing court has a definite and firm
conviction that a mistake has been committed, giving due regard to the trial court’s special
opportunity to observe the witnesses.” In re Moss, 301 Mich. App. 76, 80; 836 NW2d 182 (2013)
(quotation marks and citation omitted). “Clear error signifies a decision that strikes us as more
than just maybe or probably wrong.” In re Williams, 286 Mich. App. 253, 271; 779 NW2d 286
(2009).

      The circuit court terminated respondent’s parental rights pursuant to MCL
712A.19b(3)(c)(i) and (g), which provide:

               The court may terminate a parent’s parental rights to a child if the court
       finds, by clear and convincing evidence, 1 or more of the following:

                                             * * *

       (c) The parent was a respondent in a proceeding brought under this chapter, 182
       or more days have elapsed since the issuance of an initial dispositional order, and
       the court, by clear and convincing evidence, finds either of the following:

       (i) The conditions that led to the adjudication continue to exist and there is no
       reasonable likelihood that the conditions will be rectified within a reasonable time
       considering the child’s age.

                                             * * *

       (g) The parent, without regard to intent, fails to provide proper care or custody for
       the child and there is no reasonable expectation that the parent will be able to
       provide proper care and custody within a reasonable time considering the child’s
       age.

        Termination is appropriate under factor (c)(i) when the respondent has “not accomplished
any meaningful change in the conditions existing [at] the time of the adjudication.” Williams,
286 Mich. App. at 272. Respondent had 22 months to rectify the conditions that led to
adjudication—substance abuse, failure to protect her children from abuse, untreated mental
illness, and deplorable home conditions. Respondent initially showed progress through
counseling, but she never admitted her alcoholism and continued to relapse into alcohol use.
Respondent began strong with counseling and taking her psychotropic medications but
eventually reverted to her half-hearted approach to treatment. By May 2017, the caseworker
described that respondent’s home was “fairly uncluttered,” but respondent still had not removed
the clutter from her vehicle and had not demonstrated any length of remission from her hoarding

                                                -3-
behaviors. Although respondent did complete parenting classes and created a safety plan to
protect her children from future abuse, this standing alone did not overcome the barriers to
reunification. Accordingly, the circuit court did not err in finding termination supported under
factor (c)(i).

        Termination was also supported under factor (g). “A parent’s failure to participate in and
benefit from a service plan is evidence that the parent will not be able to provide a child proper
care and custody.” In re White, 303 Mich. App. 701, 710; 846 NW2d 61 (2014). As noted,
respondent participated in her services plan, but her dedication waned over time. Respondent
showed benefit from parenting classes and initially showed progress in therapy, but ultimately
never overcame her substance abuse, mental illness, and hoarding issues. Accordingly, despite
22 months of services, respondent was still unable to provide proper care and custody for her
children by the time of the termination hearing and was unlikely to reach that point within a
reasonable time.

                                      III. BEST INTERESTS

         Respondent further contends that termination of her parental rights was not in the
children’s best interests. “Once a statutory ground for termination has been proven, the trial
court must find that termination is in the child’s best interests before it can terminate parental
rights.” In re Olive/Metts, 297 Mich. App. 35, 40; 823 NW2d 144 (2012), citing MCL
712A.19b(5). “[W]hether termination of parental rights is in the best interests of the child must
be proven by a preponderance of the evidence.” Moss, 301 Mich. App. at 90. The court should
weigh all the evidence available to it in determining the child’s best interests. Trejo, 462 Mich. at
356-357. Relevant factors include “the child’s bond to the parent, the parent’s parenting ability,
[and] the child’s need for permanency, stability, and finality. . . .” Olive/Metts, 297 Mich. App. at
41-42 (citations omitted). “The trial court may also consider . . . the parent’s compliance with
his or her case service plan, the parent’s visitation history with the child, [and] the children’s
well-being while in care. . . .” White, 303 Mich. App. at 714. The advantages of the child’s foster
placement over placement with the parent are a relevant consideration, In re Foster, 285 Mich
App 630, 634-635; 776 NW2d 415 (2009), as well as the length of time the child has been in
care, In re Payne/Pumphrey/Fortson, 311 Mich. App. 49, 64; 874 NW2d 205 (2015), and whether
it is likely that “the child could be returned to [the parent’s] home within the foreseeable future,
if at all.” In re Frey, 297 Mich. App. 242, 248-249; 824 NW2d 569 (2012). The court must
explicitly consider a child’s placement with relatives, as well as whether it is in the children’s
best interests to keep them together in one home. Olive/Metts, 297 Mich. App. at 42-43.

        The circuit court considered the various factors affecting its best interest determination at
length as it summarized the history of the case. The court noted that respondent had received
services intermittently since 2000. Even so, respondent had not consistently treated her mental
illness issues and therefore left herself unable to provide proper care and custody for her later-
born children. The court cited respondent’s continued alcohol use throughout the proceedings
and its negative impact on her mental health. The court acknowledged that respondent and her
children shared a bond, but emphasized testimony that the children’s anxiety increased during
the two months that unsupervised visits were permitted. Specifically, XS started acting out with
violence at school and against her sister and CS reverted to wetting the bed.


                                                -4-
        Contrary to respondent’s objection on appeal, the court did consider that the children
were placed with relatives before terminating her parental rights. During the case history, the
court described that the DHHS had at one point considered changing the goal from
reunification/termination track to arranging a guardianship. However, XS had been placed in a
guardianship with respondent’s brother and his wife for nearly the first three years of her life.
Respondent eventually regained custody of XS but could not maintain custody of her children in
the long term due to mental illness and alcohol abuse. The court, the DHHS, and the children’s
caregivers all feared that a renewed guardianship would “lead[] to the same sort of outcome.”
The court later noted that the children “don’t need perfection,” but “[t]hey need parents who are
stable and are able to care for them.” Ultimately, the court reiterated the children’s need for
permanence and stability and determined that respondent’s inability to provide this type of
environment weighed in favor of termination. Given the record evidence, we discern no error in
the court’s analysis or its final determination that termination of respondent’s parental rights was
in the best interests of XS and CS.

       We affirm.



                                                             /s/ Elizabeth L. Gleicher
                                                             /s/ Michael J. Kelly
                                                             /s/ Thomas C. Cameron




                                                -5-